DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 7, 2021.

Drawings
The objection to the drawings has been withdrawn due to the amendment filed.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heo (US 2020/0111730 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Heo teaches a semiconductor package 100A comprising:  a redistribution substrate 110 having first and second surfaces (lower and top surfaces) disposed opposite to each other, and including an insulation member 110, a plurality of redistribution layers 112 disposed on different levels in the insulation member 110, and 
In regard to claim 2, Heo teaches the redistribution substrate 110 further comprising a plurality of bonding pads (uppermost 112 under 135) disposed on the second surface (top surface), each of the plurality of bonding pads (uppermost 112 under 135) connecting to a corresponding one of the plurality of contact pads 131P/132P/133P, wherein each of the plurality of bonding pads (uppermost 112 under 135) has a via portion (uppermost 113) partially passing through the insulation member 111 and connected to the redistribution layer 112 adjacent to the second surface (top surface) among the plurality of redistribution layers 112 (Figure 6, pages 4-7, paragraphs [0049]-[0072]). 

In regard to claim 4, Heo teaches the insulation member 111 having a plurality of holes for exposing a portion of the redistribution layer 112 adjacent to the second surface (top surface), and the plurality of contact pads 131P/132P/133P respectively connecting to the redistribution layer 112 adjacent to the second surface (top surface) through the plurality of holes (Figure 6, pages 4-7, paragraphs [0049]-[0072]). 
In regard to claim 5, Heo teaches the (See paragraph [0056]) insulation member 111 comprising a photosensitive insulating material (Figure 6, pages 4-7, paragraphs [0049]-[0072]).
In regard to claim 6, Kim et al. teach the UBM pad 160P having a portion extending along a surface of the insulation member 111 located on the first surface (lower surface) of the redistribution substrate 110 (Figure 6, pages 4-7, paragraphs [0049]-[0072]).
In regard to claim 7, Heo teaches a passivation layer 150 disposed on the first surface (lower surface) of the redistribution substrate 110 and exposing at least a portion of the plurality of UBM layers 160; and a plurality of external connectors 170 disposed on the plurality of UBM layers 160, respectively (Figure 6, pages 4-7, paragraphs [0049]-[0072]).
In regard to claim 8, Heo teaches the passivation layer 150 comprising a (See paragraphs [0056] and [0063]) photosensitive insulating material (Figure 6, pages 4-7, paragraphs [0049]-[0072]).

In regard to claim 10, Heo teaches each of the plurality of UBM layers 160 having a thickness greater than a thickness of the redistribution layer 112 adjacent to the first surface (lower surface) (Figure 6, pages 4-7, paragraphs [0049]-[0072]).
In regard to claim 11, Heo teaches a molding portion 140 disposed on the second surface (top surface) of the redistribution substrate 110 and covering the at least one semiconductor chip 131/132/133 (Figure 6, pages 4-7, paragraphs [0049]-[0072]). 
In regard to claim 12, Heo teaches a semiconductor package 100A comprising: a redistribution substrate 110 having first and second surfaces (lower and top surfaces) disposed opposite to each other, and including a plurality of insulation layers 111 and a plurality of redistribution layers 112 disposed between the plurality of insulation layers 111, wherein the plurality of redistribution layers 112 include a first redistribution layer (112 lower) adjacent to the first surface (lower surface), and at least one second redistribution layer (112 upper) disposed between the first redistribution layer (112 lower) and the second surface (top surface), each second redistribution layer (112 upper) having a redistribution via 113 connected to the first redistribution layer (112 lower) or a neighboring second redistribution layer (112 upper) of the at least one second redistribution layer (112 upper); a plurality of under bump metallurgy (UBM) layers 160 disposed on the first surface of the redistribution substrate 110, each of the UBM layers 160 having a UBM via 160V connecting to the first redistribution layer (112 lower); at least one semiconductor chip 11/132/133 disposed on the second surface 
In regard to claim 13, Heo teaches the second redistribution layer 112 having a continuously integrated structure with the redistribution via 113, and the UBM layer 160 having a continuously integrated structure with the UBM via 160V (Figure 6, pages 4-7, paragraphs [0049]-[0072]).
In regard to claim 15, Heo teaches a passivation layer 150 disposed on the first surface (lower surface) of the redistribution substrate 110 and exposing at least a portion of the UBM layers 160 (Figure 6, pages 4-7, paragraphs [0049]-[0072]).
In regard to claim 16, Heo teaches each of the plurality of insulation layers 111 and the passivation layer 150 comprising a (See paragraphs [0056 and 0063]) photosensitive insulating material (Figure 6, pages 4-7, paragraphs [0049]-[0072]).
In regard to claim 17, Heo teaches an upper surface of the at least one semiconductor chip 131/132/133 being substantially coplanar with an upper surface of the molding portion 140 (Figure 6, pages 4-7, paragraphs [0049]-[0072]).

In regard to claim 20, Heo teaches a semiconductor package 100 comprising:  a redistribution substrate 110 having first and second surfaces (lower and top surfaces) disposed to opposite each other, and including an insulation member 113/114, and a plurality of redistribution layers 112 disposed on different levels in the insulation member 113/114; an under bump metallurgy (UBM) layer 160 including a UBM pad 160P disposed on the first surface of the redistribution substrate 110, and a UBM via 160V electrically connecting the UBM pad 160P and the plurality of redistribution layers 112, and having a shape narrowing in a direction from the first surface toward the second surface; and at least one semiconductor chip 120/130 disposed on the second surface (top surface) of the redistribution substrate 110, and having a contact pad 115 electrically connected to the plurality of redistribution layers 112, wherein the plurality of redistribution layers 112 includes:  a first redistribution layer (112 lower) disposed on a level adjacent to the first surface (lower surface) in the insulation member 114 and composed of a planar conductive pattern, and a plurality of second redistribution layers (112 upper) disposed on different levels in the insulation member 113, each of the plurality of second redistribution layers (112 upper) having a redistribution via connected to the first redistribution layer (112 lower) or a neighboring second redistribution layer (112 upper) of the plurality of second redistribution layers (112 upper) and having a shape narrowing from the second surface toward the first surface (Figure 6, pages 4-7, paragraphs [0049]-[0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2020/0111730 A1) as applied to claims 1-13, 15-17 and 19-20 above, and further in view of Park (US 2009/0283903 A1).
Heo teaches all mentioned in the rejection above.
However, Heo fails to teach the UBM layer having a thickness of 10 µm or more.
Park teaches an UBM layer having a thickness of about 0.1 µm to about 100 µm (Figures 3-19, page 4, claim 10), which is in range of 10 µm or more.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package structure as taught by Heo with the semiconductor package having an UBM .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2020/0111730 A1) as applied to claims 1-13, 15-17 and 19-20 above, and further in view of Hu et al. (US 2015/0380334 A1).
Heo teaches all mentioned in the rejection above.
However, Heo fails to teach a heat dissipating plate disposed on upper surfaces of the at least one semiconductor chip and the molding portion.
Hu et al. teach a heat dissipating plate 44 disposed on upper surfaces of the at least one semiconductor chip 20 and the molding portion 32 (Figure 1, pages 2-5, paragraphs [0016]-[0051]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package structure as taught by Heo with the semiconductor package having a heat dissipating plate disposed on upper surfaces of the at least one semiconductor chip and the molding portion as taught by Hu et al. to reduce redistribution layer warpage (page 2, paragraph [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chang et al. (US 2019/0131223 A1)		Jeong et al. (US 10,446,478 B2)		Lee et al. (US 10,026,668 B1)			Park et al. (US 10,453,790 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




IMS
February 23, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822